Sn the Cited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS
No. 19-980V
Filed: June 8, 2021

*K *  *  * * OR * OR * OR * OO
LISA DAY, * UNPUBLISHED
*K
Petitioner, * Decision on Joint Stipulation;
* Guillain-Barre Syndrome
Vv. * (“GBS”); Tetanus-Diphtheria-
* acellular Pertussis (“TDaP”’)
SECRETARY OF HEALTH * Vaccine.
AND HUMAN SERVICES, **
*K
Respondent. **
*K *  *  * * OR * OR * OR * OO

Danielle Strait, Esq., Maglio Christopher & Toale, Seattle, WA, for petitioner.
Claudia Gangi, Esq., US Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION!

 

Roth, Special Master:

On July 9, 2019, Lisa Day [“Ms. Day” or “petitioner” filed a petition for compensation
under the National Vaccine Injury Compensation Program.’ Petitioner alleges that she suffered
from Guillain-Barre Syndrome (“GBS”) after receiving a Tetanus-Diphtheria-acellular Pertussis
(“TDaP”) vaccine on May 17, 2018. Stipulation, filed June 8, 2021, at {| 1-4. Respondent denies
that the immunization caused petitioner’s injury. Stipulation at] 6.

 

! Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will
be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. /d.

National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, the parties have agreed to settle the case. On June 8, 2021, the parties filed a
joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

A lump sum of $120,000.00 in the form of a check payable to petitioner, Lisa Day.
This amount represents compensation for all damages that would be available under §
300aa-15{a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.+

IT ISSO ORDERED.

s/ Mindy Michaels Roth
Mindy Michaels Roth
Special Master

 

* Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

2
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

)
LISA DAY, )
)
Petitioner, )
) No. 19-980V
v. ) Special Master Roth
) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)

 

STIPULATION

The parties hereby stipulate to the following matters:

|. Lisa Day, petitioner. filed a petition for vaccine compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”).
The petition seeks compensation for injuries allegedly rclatcd to petitioner's receipt of the
Tetanus-D iphtheria-acellular Pertussis (“Tdap”) vaccine, which is contained in the Vaccine
Injury Table (the “Table™), 42 C.F.R. § 100.3 (a).

2. Petiioner received her Tdap immunization on May 17, 2018.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the Tdap vaccine caused her alleged Guillain-Barre Syndrome
(“GBS”), and that she suffered the residual effects of the alleged injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on her behalf as a result of her condition.

6. Respondent denies that the Tdap vaccine caused petitioner's alleged GBS, any other

injury, or her current disabilities.
7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shail be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. Assoon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation. and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $120,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa- 1 5(a).

9. Assoon as practicable after the entry of judgment on entitlement in this case,and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program 8 not primarily liable
under 42 U.S.C. § 300aa-I5(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs. insurance policies, Federal or
State health benefits programs (other than ‘Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payments made pursuant to paragraphs 8 and 9 of this Stipulation will be made in

accordance with 42 U.S.C. § 300aa-!5(i), subject to the availability of sufficient statutory funds.

tv
12. The parties and their attorneys further agrec and stipulate that, exccpt for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benef of petitioner as contemplated by a
strict construction of 42 U.S.C. § 30Naa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payment described in paragraph 8 and any amount awarded pursuant
to paragraph 9, petitioner, in her individual capacity and on behalf of her heirs, executors,
administrators, sticcessors or assigns, does forever irrevocably and uncorditionally release,
acquit and discharge the United States and the Sccretary of Health and Iluman Services from any
and all actions or causes of action (including agreements, judgments, claims. damages, loss of
services, expenses and all demands of whatever kind or nature) that have been brought, could
have been brought, or could be timely brought in the Court of Federal Claims, under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any
way growing out of, any and all known or unknown, suspected or unsuspected personal injuries
to or death of petitioner resulting from, or alleged to have resulted from, the Tdap vaccination
administered on May 17, 2018. as alleged by petitioner in a petition for vaccine compensation
filed on or about July 9, 2019, in the United States Court of Federal Claims as petition No. |9-
980V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any actor thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construcd asan admission by the United States or the
Secretary of Health and Human Services that Tdap vaccine caused pcetitioner’s alleged GBS, any
other injury, or her current disabilities.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

ATTORNEY OF RECORD FOR
PETATIONER:

  

TRAIT, ESQ.

CLIO CHRISTOPHER & TAOLE, P.A.
1325 Fourth Avenue, Suite 1730

Seattle, WA 98101

Tel: (888) 952-5242

Email: dstrat@mctlaw.com

AUTHORIZED REPRESENTATIVE OF
THE SECRETARY OF HEALTH AND
HUMAN SERVICES:

 

CF Cab Wbiahlar, PN’ Sc, APU, fr

TAMARA OVERBY
Acting Director, Division of Injury
Compensation Programs
Healthcare Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: CE/OF, fee

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

 

Kf 20x mk Be deta Ke a AW

HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

dua {3 Ga
er eG 1 Pewih—

CLAUDIA B. GANGI

Senior Trial Attorney

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, D.C. 20044-0146
Tel: (202) 919-6599

Email: claudia.gangi@usdoj.gov